[a2018annualincentivecomp001.jpg]
95689521.11 0059466-00001 Profire Energy, Inc. 2018 Executive Incentive Plan 1.
Purpose. The purpose of this 2018 Executive Incentive Plan (the “Plan”) is to
enable Profire Energy, Inc., a Nevada corporation (the “Company”), to attract,
retain, motivate and reward management employees by providing them with the
opportunity to earn annual incentive bonuses linked to Company performance. 2.
Effective Date and Performance Period. The effective date of the Plan is January
1, 2018. The performance period under the Plan will commence on January 1, 2018
and terminate on December 31, 2018. 3. Administration. The Plan is being entered
into pursuant to the Company’s 2014 Equity Incentive Plan (the “2014 Plan”) as a
Performance Award. Under the 2014 Plan, the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) may make
incentive grants subject to certain additional terms and conditions (not
inconsistent with the 2014 Plan). The Committee, acting under the authority of
the Board, shall administer and interpret the Plan. The Plan shall conform in
all respects to the terms of the 2014 Plan and the Board’s interpretations and
determinations under the Plan shall be final and conclusive. 4. Participation.
The Committee has determined the management employees eligible to participate in
the Plan (the “Participants”) and the target bonus amounts determined as a
percentage of the Participant’s base salary (the “Target Bonus Amount”) of each
Participant as set forth in Exhibit A. 5. Bonus Calculation. The Committee shall
determine bonuses to Participants under the Plan as follows: (a) Performance
Objectives. The distribution of bonuses shall be determined based on the
achievement of the following three target performance objectives (the
“Performance Objectives”): Performance Objectives for fiscal year 2018 Weight
Target Level 1. Revenue 33% $40,422,635 2. Net Income 33% $5,553,117 3. Free
Cash Flow (Adjusted EBITDA - Capex) 33% $6,262,906 100% (i) “Net Income” means
NET INCOME (LOSS) as presented on the Company’s Statement of Operations and
Other Comprehensive Income (Loss) in accordance with U.S. generally accepted
accounting principles and filed with the U.S. Securities and Exchange Commission
(“SEC”). (ii) “Adjusted EBITDA” means net income for that year as adjusted by
adding thereto, to the extent deducted in calculating net income for the year,
net interest



--------------------------------------------------------------------------------



 
[a2018annualincentivecomp002.jpg]
95689521.11 0059466- 00001 2 expense, taxes, depreciation, amortization, noncash
charges for equity-related compensation, and other noncash charges as agreed
with the Committee. Calculation of all components of Adjusted EBITDA shall be in
accordance with GAAP and based on the consolidated financial statements of the
Company for fiscal 2018 or otherwise determined from the Company’s accounting
records on a consistent basis. (iii) “Capex” means an amount which is the
greater of (A) zero and (B) the net amount from the Company’s Statement of Cash
Flows as filed with the SEC for the applicable period of (x) purchases of fixed
assets and (y) proceeds from sales of equipment. (iv) “Free Cash Flow” means an
amount equal to Adjusted EBITDA less Capex. Adjustments to the definitions of
“Net Income”, “Adjusted EBITDA” and “Capex” may be made by the Committee in the
event of the occurrence of extraordinary, unusual or non-recurring circumstances
and for non-cash items that, in the judgment of the Committee, would cause such
definition to fail to fairly reflect the performance of the Company. These
circumstances may include acquisitions, divestitures, joint ventures, regulatory
developments, tax law changes, accounting changes, restructuring or other
special charges, other occurrences and non-cash items. The Committee shall make
the final determination as to the calculations of “Net Income”, “Adjusted
EBITDA”, “Capex”, and the amounts up to the Maximum Payout Amount (as defined
below) to be paid to Participants. (b) Performance Ratio. The “Performance
Ratio” for any Performance Objective shall be the ratio expressed as a
percentage resulting from dividing (x) the actual amount achieved for such
Performance Objective in fiscal 2018 by (y) the Target Level specified in
Section 5(a) for such Performance Objective for fiscal 2018. (c) Calculation.
Subject to any limitations set forth in Section 6 relating to the 2014 Plan and
the Maximum Payout Amount (as defined in Section 6), a Participant’s bonus under
the Plan shall be calculated as the sum of the following for each Performance
Objective (for each, the “Performance Objective Payout Amount”): (i) if the
Performance Ratio for such Performance Objective is less than 85%, then the
Performance Objective Payout Amount is zero ($0); (ii) if the Performance Ratio
for such Performance Objective is at least 85% but not greater than 115%, then
the Performance Objective Payout Amount is the amount which is (A) the
Performance Ratio times (B) the applicable Performance Objective Weight (as
stated in Section 5(a)) times (C) the Target Bonus Amount for such Participant;
and (iii) if the Performance Ratio for such Performance Objective is greater
than 115%, then the Performance Objective Payout Amount is the sum of (A) (w)
115% times (x) the applicable Performance Objective Weight times (y) the Target
Bonus Amount for such Participant, plus (B) (w) the



--------------------------------------------------------------------------------



 
[a2018annualincentivecomp003.jpg]
95689521.11 0059466- 00001 3 Performance Ratio minus 115%, times (x)
two-and-a-half (2.5) times (y) the applicable Performance Objective Weight times
(z) the Target Bonus Amount for such Participant. (d) Payout Split. Bonus
amounts earned under the Plan shall be paid out 50% in cash (the “Cash Portion”)
and 50% in shares of the Company’s common stock (the “Stock Portion”). In
determining the number of shares of common stock to be issued to the Participant
for the Stock Portion, the Company shall divide (x) 50% of such Participant’s
aggregate bonus amount by (y) the volume weighted average price per share of the
Company’s common stock over the five trading days prior to the date of the
Committee’s final determination of the bonus amount (the “Bonus Determination
Date”). 6. Compliance with 2014 Plan and Bonus Amount Limitations. (a)
Compliance with 2014 Plan. In no event shall bonuses paid out under the Plan
exceed the limitations set forth in the 2014 Plan. In the event this Plan
conflicts with the terms of the 2014 Plan, this Plan shall be modified to the
extent necessary to comply with the terms of the 2014 Plan. (b) Additional
Limitations. In addition to the limitations set forth in Section 6(a) above, in
no event shall a Participant receive a bonus under the Plan that is in excess of
200% of such Participant’s Target Bonus Amount (the “Maximum Payout Amount”). 7.
Payment of Bonuses. The payment of the Cash Portion and the Stock Portion of the
bonus amount shall be made to Participants as soon as practicable following the
Bonus Determination Date and in any event by the 15th day of the third month
following the end of the fiscal year 2018 (the “Bonus Delivery Date”), subject
to a Participant’s satisfaction of all required tax withholding obligations as
set forth in the Plan. Provided a Participant has satisfied all required tax
withholding obligations in respect of the Stock Portion of the bonus amount, the
Company shall cause to be issued and delivered to the Participant by the Bonus
Delivery Date a certificate or certificates evidencing the applicable number of
shares of the Company’s common stock registered in the name of the Participant
(or in the name of the Participant’s legal representatives, beneficiaries or
heirs, as the case may be) or to instruct the Company’s transfer agent to
electronically deliver such Shares to Participant (or applicable representative,
beneficiary or heir). If it is administratively impracticable to issue such
shares within the time frame described above because issuances of shares are
prohibited or restricted pursuant to the policies of the Company that are
reasonably designed to ensure compliance with applicable securities laws or
stock exchange rules, then such issuance shall be delayed until such
prohibitions or restrictions lapse. 8. Termination of Employment. If a
Participant’s employment with the Company is terminated by the Company with
Cause or by the Participant without Good Reason (both as defined in the
Participant’s employment agreement), the Participant (a) shall not be entitled
to receive any bonus payment for the fiscal year during which the termination of
employment occurred and (b) shall be entitled to receive the bonus payment for
any prior fiscal year for which the bonus payment has not been paid, with such
amount payable at the same time the applicable bonus payments are made to the
other Participants. If a Participant’s employment with the



--------------------------------------------------------------------------------



 
[a2018annualincentivecomp004.jpg]
95689521.11 0059466- 00001 4 Company is terminated by the Company without Cause
or by the Participant with Good Reason, the Participant (or the Participant’s
beneficiary) shall be entitled to receive (a) a pro rata bonus payment for the
fiscal year during which the termination of employment occurred equal to the
amount the Participant would have received if employed for the entire fiscal
year multiplied by a fraction, the numerator of which is the number of days in
the fiscal year the Participant was employed and the denominator of which is
365, which amount shall be payable at the same time the applicable bonus
payments are made to the other Participants and (b) the bonus payment for any
prior fiscal year for which the bonus payment has not been paid, with such
amount payable at the same time the applicable bonus payments are made to the
other Participants. 9. General Provisions. (a) Termination; Amendment. Subject
to the terms of the 2014 Plan, the Board or the Committee may at any time amend
the Plan, except that any amendment applicable to the Plan made after the Board
or Committee has determined the Participants and the Target Bonus Amounts shall
apply only to Participants who have agreed in writing to the amendment. (b) No
Employment Rights. Nothing in this Plan confers upon any Participant any right
to continue in the employment of the Company or any of its subsidiaries or to be
selected as a Participant in any subsequent year. (c) Nonalienation of Benefits.
Except as expressly provided herein or otherwise required by applicable law, no
Participant or beneficiary may alienate, transfer, anticipate, sell, assign,
pledge, attach, or otherwise encumber the Participant’s interest under the Plan.
(d) Withholding. The Cash Portion of any bonus payable to a Participant or a
beneficiary under the Plan will be subject to any applicable federal, state and
local income and employment taxes and any other amounts that the Company or a
subsidiary is required at law to deduct and withhold from such Cash Portion of
the bonus. Regarding the Stock Portion of any bonus payable to a Participant or
a beneficiary under the Plan, such Participant acknowledges that, not later than
the Bonus Delivery Date, the value of the delivered shares of common stock will
be treated as ordinary compensation income for federal and state income and FICA
tax purposes, and that the Company will be required to withhold taxes on this
income amount. The Company will notify the Participant of the required
withholding amount at least ten days prior to the Bonus Delivery Date.
Concurrently with or prior to the delivery of the shares of common stock as set
forth in Section 7, the Participant, at his or her election (which election must
be made on or before the Bonus Delivery Date), shall (x) pay to the Company the
required withholding amount for the Stock Portion in cash or (y) notify the
Company that the Participant requests the Company to reduce the number of shares
otherwise deliverable for the Stock Portion by a sufficient number to cover the
applicable withholding obligations for the Stock Portion. If a Participant
elects to pay the withholding for the Stock Portion by a reduction in shares
received, the Company shall pay to the Participant in cash the amount of any
resulting over payment ascribed to such shares retained to cover withholding
obligations. (e) Plan Unfunded. The entire cost of the Plan shall be paid from
the general assets of the Company. The rights of any Participant or beneficiary
to receive an award under the Plan shall be only those of a general unsecured
creditor, and neither the Company nor the



--------------------------------------------------------------------------------



 
[a2018annualincentivecomp005.jpg]
95689521.11 0059466- 00001 5 Board shall be responsible for the adequacy of the
general assets of the Company to meet and discharge Plan liabilities. (f)
Severability. If any provision of the Plan is held unenforceable, the remainder
of the Plan will continue in full force and effect without regard to such
unenforceable provision and will be applied as though the unenforceable
provision were not contained in the Plan. (g) Governing Law. The Plan will be
construed in accordance with and governed by the laws of the State of Utah,
without reference to the principles of conflict of laws. (h) Headings. Headings
are inserted in the Plan for convenience of reference only and are to be ignored
in any construction of the provisions of the Plan. (i) Section 409A. This Plan
and the payments contemplated herein are intended to be exempt from or in
compliance with Section 409A and shall be interpreted and administered
consistent with such intent.



--------------------------------------------------------------------------------



 
[a2018annualincentivecomp006.jpg]
95689521.11 0059466-00001 Exhibit A Participant Target Bonus Brent Hatch
$400,000 Ryan Oviatt $87,500 Cameron Tidball $81,900 Jay Fugal $40,000



--------------------------------------------------------------------------------



 